Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-10-2008

Trajkovska v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Trajkovska v. Atty Gen USA" (2008). 2008 Decisions. Paper 380.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/380


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       ___________

                       No. 07-2068
                       ___________

                DANICA TRAJKOVSKA,
                          Petitioner


                             v.

              ATTORNEY GENERAL USA,
                         Respondent
                   ___________


           Petition for Review of an Order of the
               Board of Immigration Appeals
                     (No. A97-434-483)
            Immigration Judge: Eugene Pugliese

                       ___________

         Submitted Under Third Circuit LAR 34.1(a)
                    September 9, 2008

Before: SLOVITER, FUENTES, and NYGAARD, Circuit Judges.

                 (Filed: October 10, 2008)

                       ___________

                OPINION OF THE COURT

                       ___________
NYGAARD, Circuit Judge.

          Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will dismiss the asylum claim and deny the withholding of

removal claims of the Petition for Review.

          Trajkovska, a citizen of Macedonia, seeks review of a BIA decision denying her

request for withholding of removal. She entered the country in May 2003 on a student

visa, but never enrolled in the college that was designated for her visa. Because she

failed to meet the requirements of her visa, Trajkovska received a Notice to Appear that

charged her with removability. Trajkovska filed an application for asylum, withholding

of removal, and relief under the Convention Against Torture. She claimed that, as a niece

of the former Macedonian president who died in a plane crash that was rumored to have

been caused by political opponents, she faced extreme harm if returned to her country of

origin.

          The Immigration Judge concluded that Trajkovska was ineligible for asylum

because she failed to demonstrate that her asylum application was filed within one year of

her last entry into the United States, and failed to substantiate a change in circumstances

that would toll this limitation. The Board of Immigration Appeals affirmed the

Immigration Judge’s denial of her application as untimely.




                                               2
       Trajkovska attempts to construe her appeal as a legal argument, so as to avoid the

jurisdictional bar that precludes our review of the Attorney General’s decisions on

whether an asylum petition is timely filed, and whether changed circumstances excuse a

filing delay. 8 U.S.C. §1158(a)(3); 8 U.S.C. §1252(a)(2)(D); Sukwanputra v. Gonzales,

434 F.3d 627, 633-34 (3d Cir. 2006). Nonetheless, we conclude that her argument is

exclusively based in the merits of the Board’s decision.

       With regard to the withholding of removal under the Convention Against Torture,

and under INA 241(b)(3), Trajkovska asserts both that the Immigration Judge failed to

consider affidavits and a letter that she proffered, and that the BIA engaged in

independent fact-finding. We note that the judge listed the affidavits as evidence.1 In any

event, we are satisfied that substantial evidence supports the conclusions that Trajkovska

failed to sustain her burden of proving that she would be placed in jeopardy of being

tortured (see 8 C.F.R. 208.16(c)(2) ), and failed to prove that it is more likely than not that

her life or freedom would be threatened by her return to Macedonia because of her

political associations. Moreover, we do not agree with Trajkovska that the BIA engaged

in independent fact-finding.




       1.
        While an Immigration Judge is required to consider the record as a whole in
ruling upon an alien’s claim for relief, a judge is not required to discuss every piece of
evidence as long as the decision is supported by substantial evidence. See Yan Lan Wu v.
Ashcroft, 393 F.3d 418, 425 n.10 (3d Cir. 2005).

                                              3
      For these reasons, we will dismiss Trajkovska’s Petition for Review as to her

asylum claim, and deny her Petition for Review as to her withholding of removal and

CAT claims.




                                           4